Citation Nr: 1427057	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for end state renal disease.

2.  Entitlement to an initial evaluation in excess of 20 percent for diabetes mellitus.

3.  Entitlement to an initial evaluation in excess of 20 percent for lumbar spine strain.

4.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity peripheral neuropathy.

5.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity peripheral neuropathy.

6.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

7.  Entitlement to an initial compensable evaluation for minimal non-proliferative diabetic retinopathy.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 1970.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a November 2008 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO.  


REMAND

On his September 2011 substantive appeal, the Veteran checked the box indicating that he desired a Board hearing at the VA Central Office in Washington, DC.  He was scheduled for a Central Office hearing before a Veterans Law Judge (VLJ) to be held on April 22, 2014, and then rescheduled to be held on June 3, 2014.  In May 2014, the Veteran again indicated that he could not attend his scheduled hearing in DC on June 3, 2014, as his wife was ill and he could not travel without her.

Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2013).  The applicable regulations provide that a request for a change in hearing date can be submitted at any time up to two weeks prior to the scheduled hearing if good cause is shown.  38 C.F.R. § 20.704 (2013).  As good cause has been shown, the Veteran should be rescheduled for his requested hearing.  However, as the Veteran has twice expressed difficulty in traveling to VA Central Office in Washington, DC, the RO should first provide him a letter explaining the difference between Board hearings that are held at the RO (Travel Board and videoconference hearings) and at the VA Central Office in Washington, DC, as well as requesting clarification for what type of Board hearing he would like to attend.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.702, 20.704 (2013).  

Accordingly, the case is remanded for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO should first provide the Veteran a letter clearly explaining the difference between Board hearings that are held at the RO (Travel Board and videoconference hearings) and at the VA Central Office in Washington, DC, as well as requesting clarification for what type of Board hearing the Veteran would find most convenient to attend.  

2.  If the Veteran elects to amend his hearing request to a Travel Board or videoconference hearing at the RO, the RO must schedule the Veteran for a Travel Board or videoconference hearing, pursuant to his request, at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing, in accordance with 38 C.F.R. § 20.704(b) (2013), and should associate a copy of such notice with the claims file.  After the hearing or if the Veteran continues to desire a Board hearing at the VA Central Office in Washington, DC, the claims file should be returned to the Board in accordance with current appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



